                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BAK USA TECHNOLOGIES CORP.,                     Case No. 18-cv-05744-MMC
                                                   Plaintiff/Counterclaim Defendant,     ORDER AFFORDING
                                  8
                                                                                         COUNTERCLAIMANT LEAVE TO
                                                   v.                                    SUPPLEMENT APPLICATION FOR
                                  9
                                                                                         DEFAULT JUDGMENT; VACATING
                                  10     ELITEGROUP COMPUTER SYSTEMS,                    HEARING
                                         INC.,
                                  11               Defendant/Counterclaimant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is counterclaimant Elitegroup Computer System, Inc.'s ("ECS")

                                  14   Application for Default Judgment, filed December 19, 2018. Counterclaim Defendant

                                  15   BAK USA Technologies Corp. ("BAK") has not filed a response thereto. Having read and

                                  16   considered the papers filed in support of the application, the Court, as set forth below,

                                  17   finds the showing made therein adequate in part and finds it appropriate to afford ECS

                                  18   leave to supplement, if it can do so, its showing as to certain relief it seeks.1

                                  19          At the outset, the Court finds ECS, for the reasons stated in its application, is

                                  20   entitled to default judgment and, in particular, is entitled to damages in the amount of

                                  21   $876,400.00, which sum corresponds to the outstanding balance due under invoices

                                  22   ECS provided to BAK. (See Tsai Decl. ¶¶ 9-10, Ex. B.) The Court further finds that ECS

                                  23   is, as it requests, entitled to postjudgment interest. See 28 U.S.C. § 1961(a). As

                                  24   explained below, however, ECS has not shown its entitlement to the additional relief it

                                  25   seeks, specifically, an award of prejudgment interest (see Appl. at 9:1), an award of

                                  26   attorney's fees in the amount of $16,225.00 (see id. at 9:3; Tsai Decl. ¶¶ 11-12), and an

                                  27
                                              1
                                  28              In light thereof, the hearing scheduled for January 25, 2019, is hereby VACATED.
                                  1    order directing BAK to return to ECS "any ECS goods remaining in BAK's possession"

                                  2    (see Appl. at 9:2).

                                  3           With respect to its request for prejudgment interest, ECS has not set forth the

                                  4    amount it seeks, nor has it provided the Court with sufficient information to allow the

                                  5    Court to determine said amount. First, ECS has not identified the rate it requests,

                                  6    specifically, whether it seeks interest at the statutory rate of 10% per annum, see Cal.

                                  7    Civ. Code § 3289(b), or at any rate that may have been "stipulated by a contract," see

                                  8    Cal. Civ. Code § 3289(a). Second, although "[a] person who is entitled to recover

                                  9    damages certain, or capable of being made certain by calculation, and the right to

                                  10   recover which is vested in the person upon a particular day, is entitled also to recover

                                  11   interest thereon from that day," see Cal. Civ. Code § 3287(a), ECS has not provided the

                                  12   Court with sufficient information to determine any such day(s). Specifically, although
Northern District of California
 United States District Court




                                  13   each of the ten invoices offered by ECS in support of the instant application includes an

                                  14   "Invoice Date" and a "Payment Term" of "Net 30 Days" (see Tsai Decl. Ex. B), and ECS

                                  15   acknowledges that BAK did make payments on at least some of the invoices (see

                                  16   id. ¶¶ 9-10), ECS has not set forth the balance owed under each such invoice.

                                  17          With respect to its request for an award of attorney's fees, ECS has not either

                                  18   identified a statute or submitted a copy of a contract that provides for attorney's fees,

                                  19   and, consequently, has not shown its entitlement to an award of attorney's fees. See

                                  20   Cal. Civ. Proc. Code § 1021 (providing "[e]xcept as attorney's fees are specifically

                                  21   provided for by statute, the measure and mode of compensation of attorneys and

                                  22   counselors at law is left to the agreement, express or implied, of the parties"); Renwick v.

                                  23   Bennett (In re Bennett), 298 F.3d 1059, 1070 (9th Cir. 2002) (citing rule that "a prevailing

                                  24   party is ordinarily not entitled to attorney's fees unless the parties have previously agreed

                                  25   to shift fees or the fees are otherwise provided by statute").

                                  26          With respect to its request for an order directing BAK to return goods, ECS does

                                  27   not appear to be entitled thereto, as it did not seek such injunctive relief in its

                                  28   counterclaim. See Fed. R. Civ. P. 54(c) (providing "default judgment must not differ in
                                                                                      2
                                  1    kind from . . . what is demanded in the pleadings"); see, e.g., Pioche Mines Consolidated,

                                  2    Inc., 333 F.2d 257, 272 (9th Cir. 1964) (holding district court, in granting motion for

                                  3    default judgment, erred by appointing receiver, where "prayer of the complaint" did not

                                  4    seek such relief).

                                  5           The Court will afford ECS leave to file, no later than January 25, 2019, a

                                  6    supplement to the instant application to set forth, if it can do so: (1) its entitlement to

                                  7    prejudgment interest at a specified rate and in a specified amount, (2) a statute or

                                  8    contract that provides for an award of attorney's fees, and (3) a legal basis for its request

                                  9    for injunctive relief. If ECS does not file a supplement by the deadline provided, the Court

                                  10   will grant ECS default judgment in the amount of $876,400.00 along with postjudgment

                                  11   interest thereon.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 3, 2019
                                                                                                 MAXINE M. CHESNEY
                                  15                                                             United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
